Citation Nr: 0611889	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-07 670	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from November 1981 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Wilmington, Delaware, 
Regional Office (RO), which denied entitlement to service 
connection for depression.

The Board remanded this case in October 2005 to the agency of 
original jurisdiction (AOJ) for additional development.  
Having completed the requested development, the AOJ has 
returned the case to the Board for appellate disposition.


FINDING OF FACT

The veteran's depression is not shown to be etiologically 
related to service.


CONCLUSION OF LAW

The veteran's depression was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).



REASONS AND BASES FOR THE FINDING AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in her possession that pertains to the claim.

More recently, the Court has also stated that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, No. 
05-7157, slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield 
II).

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's service connection claim by means 
of a letter issued in May 2001.  While that letter did not 
specifically list the fourth element, it nevertheless let the 
veteran know of her duty to forward to VA, or identify, any 
pertinent evidence and of her responsibility to ensure that 
any such evidence would be received by VA.  Thus, the veteran 
clearly has not been prejudiced by not having been 
specifically given the literal wording of Section 3.159(b) 
asking her submit any additional evidence in her possession 
that is pertinent to her appeal and is not yet of record.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).

The veteran has thus received adequate VCAA notice.  See 
Short Bear v. Nicholson, 19 Vet. App. 341 (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006). 

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate her claim for service connection.  She was not 
provided with notice of the type of evidence necessary to 
establish an effective date or rating for the disability on 
appeal.  Notice as to the assignment of an effective date or 
rating is not required in this case because, inasmuch as the 
claim for service connection is being denied, no effective 
date or rating is being assigned.  The veteran is thus not 
prejudiced by the lack of this element of notice.  Bernard.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  That was accomplished in this 
case, as VCAA notice was given in May 2001, prior to the 
issuance of the May 2002 rating decision from which this 
appeal arose.  Therefore, there are no timing deficiencies to 
be addressed or considered in this case.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to the 
matter on appeal, has had the veteran examined, and has 
obtained an etiology opinion.  There is no suggestion on the 
current record that there remains evidence that is pertinent 
to the matter on appeal that has yet to be secured.  Thus, 
the appeal is ready to be considered on the merits.

Factual background and legal analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The veteran's representative argued, in his VA Form 646 of 
January 2006, that this case involves the question of whether 
a pre-service disability was aggravated by service.  The 
Board disagrees with this position inasmuch as there is no 
competent evidence showing that a psychiatric disability 
manifested by depression preceded service.  Accordingly, the 
Board does not need to address Sections 1111 or 1153 of 
38 U.S.C.A. in its discussion of this case.  Rather, the 
question to be answered in this case is whether the evidence 
shows that the currently-diagnosed depression had its onset 
during service or is etiologically related to service.

Further, analysis under the provisions of 38 U.S.C.A. 
§§ 1111, 1153 would not provide an avenue to service 
connection absent a showing of current disability and a nexus 
between the current disability and the disease or injury 
aggravated in service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  Such an analysis would not benefit the 
veteran.

The veteran's service medical records are devoid of a 
diagnosis of depression.  They do reveal that the veteran 
reported, in December 1982 and January 1984, a past history 
of depression or excessive worry, reportedly secondary to a 
hospitalization she had had after an automobile accident in 
1979 (prior to service) that had prevented her from driving 
and working.  Despite this assertion by the veteran, the 
reports of medical examinations conducted in those dates 
revealed normal psychiatric evaluations.

A February 1985 service medical record reflects a 
consultation due to complaints of headaches, nausea, and 
vomiting.  According to this record, the veteran "denie[d] 
any history of recent onset of depression, although she has 
recently moved from back East and admits to being somewhat 
lonely."  It was further noted therein that "she denied any 
psychiatric disorders."  No psychiatric disability was 
diagnosed.

Throughout the years since her discharge from active duty in 
June 1986, the veteran has had several private and VA 
hospitalizations for treatment of her migraine headaches 
(which are service-connected) and, at least since mid-1999, 
also for treatment of benzodiazepine, opioid analgesic, and 
cannabis dependence, with associated symptoms of depression.

On VA admission in December 1986, the veteran complained of 
rather intense headaches, associated with nausea and some 
vomiting.  The admitting diagnoses were headaches, etiology 
unknown, and rule-out depression.  However, while the veteran 
was noted to have a flat affect and a depressed mood, her 
depression scale in a Minnesota Multiphasic Personality 
Inventory II (MMPI-II) test was noted to be "within normal 
limits."  The MMPI-II test also revealed high ratings in the 
histrionic personality and defensive scales.  The final 
diagnoses were accordingly listed as headaches, etiology 
questionable, and rule-out personality disorder.

VA outpatient medical records dated in January and February 
1987 reveal assessments of rule-out depression and chronic 
headaches with anxiety, respectively, while an August 1994 
private medical record, revealing an assessment of possible 
depression, indicates that the veteran's father, to which she 
was fairly close, had died unexpectedly two weeks before, and 
the veteran "[h]as been crying, as expected, over this 
loss."

According to a December 1999 private psychiatric report, the 
veteran stated that she had been depressed for the past year 
and-a-half, during which time her mother had been sick and 
she had broken off with her boyfriend.  The veteran also 
reported having had difficulties with her decision to go 
through an abortion in July 1998, and indicated that, since 
her medical problems increased, she had started smoking 
marijuana.  She complained of depression and gave a 
psychiatric history dating as far back as 27 years, but also 
reported a family history of depression in her maternal 
grandmother, who had been institutionalized.  The assessments 
were major depressive disorder, single episode, moderate, and 
cannabis abuse versus dependence.

The report of a December 1999 MMPI-II study describes the 
veteran as a "quite self-centered and narcissistic" 
individual who expected a great deal of attention and 
affection from others and who would become hostile and 
resentful when her needs were not met.  She appeared to be 
quite depressed, dissatisfied about her physical condition, 
persistently unhappy and discouraged, and less interested in 
typical activities.  It was noted that many of her problems 
coincided with the effects of using alcohol, illegal drugs, 
and prescription medications beyond acceptable limits and 
that she endorsed these both on clinical interview and on 
testing.

The Axis I "diagnostic possibilities" were:  somatoform 
disorder, not otherwise specified (NOS); depressive disorder, 
NOS; eating disorder, NOS; alcohol abuse; and other substance 
abuse.  The Axis II "diagnostic possibilities" were:  
histrionic personality disorder; personality disorder, NOS 
(passive-aggressive); and dependent personality disorder.

Other medical records dated between 1999 and 2001 indicate 
diagnoses of depression, somatization disorder, and 
polysubstance abuse.

According to an August 2001 VA mental health consultation 
record, the veteran reported that her depression began 
approximately two years earlier after having had an abortion.  
Also, according to a VA mental health consultation record, 
dated in October 2001, the veteran, who appeared depressed 
and tearful, stated that she had been saddened by the recent 
terrorist attacks at the World Trade Center.

According to a July 2002 mental health consultation record, 
the veteran indicated that she was doing okay after getting 
over her depression that had started when she learned that 
her ex-boyfriend had married a woman with two children even 
though he had told the veteran that he never wanted to either 
ever marry or have children.

On VA mental disorders examination in November 2005, the 
veteran denied a history of behavioral disturbances or legal 
problems prior to service, as well as a history of 
disciplinary infractions or adjustment problems during 
service.  The only reported "significant facts" related to 
the veteran's military history were her history of migraine 
headaches.  The veteran reported outpatient treatment for 
depression and an "overdose of medication" in 1980, 1999, 
and between the year 2000 and the present, as well as a 
history of hospitalizations in 1986 and every year between 
1999 and 2002, for depression, a drug overdose, and an eating 
disorder.

The veteran reported that her symptoms included difficulty 
concentrating, anxiety, and sleep difficulties, that had been 
ongoing for the past five years with no periods of remission, 
and that she was currently receiving treatment for a mental 
disorder.  The examiner confirmed the veteran's anxious and 
depressed mood and gave Axis I diagnoses of generalized 
anxiety disorder, major depressive disorder, and anorexia, 
which he said were "separate from one another," and an Axis 
II diagnosis of a personality disorder, cluster B.

The examiner then opined that the veteran's anxiety and 
depression were more the manifestation of her personality 
disorder, and commented that personality disorders were long 
lasting and often resistant to treatment.  In regards to 
etiology, she opined that the veteran's depression was "less 
likely than not the result of her military experience," 
reiterating, as her rationale, that the veteran's depression 
and anxiety were more the manifestation of her personality 
disorder rather than [a result of] her military experience.  
The examiner further pointed out that she had reviewed the 
veteran's service medical records, as well as VA and private 
medical records.

Even though the veteran reported twice during service a past 
history of depression, she was psychiatrically found to be 
normal during service and, more importantly, she never 
received neither treatment for nor a formal diagnosis of 
depression while in service.

Also, even though only a few months after service the veteran 
was thought to be suffering from depression, further studies 
at that time ruled out such a diagnosis and instead revealed 
a personality disorder.  It is acknowledged that the earliest 
diagnoses of depression in this case were given shortly 
thereafter, still less than a year after separation from 
service.  However, the record does not contain a competent 
medical opinion relating a current acquired psychiatric 
disability to service.

The diagnosed personality disorders are not considered 
disabilities for VA purposes and therefore cannot serve as a 
basis for a grant of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.

Additionally, even though the veteran's depression was first 
diagnosed within one year after the veteran's discharge from 
active duty, inasmuch as depression is considered a mood 
disorder, as opposed to a psychotic disorder (see 38 C.F.R. 
§ 4.130), the Board need not entertain the possibility of a 
grant of presumptive service connection under 38 C.F.R. 
§§ 3.307 and 3.309.

The only competent medical opinion is to the effect that the 
veteran's current depression is not likely related to 
service.  This conclusion is supported by the evidence of 
record, which reveals complaints of depression after post-
service situational circumstances (including the death of her 
father, regret over an abortion decision, the ending of a 
romantic relationship, and the terrorist attacks of 9-11) as 
the factors triggering her depression, as opposed to a 
particular incident, or incidents during service.

The Board acknowledges the veteran's contentions that her 
depression is causally related to service.  The veteran is 
certainly competent to report symptoms.  However, she has not 
claimed nor shown that she is a medical professional who has 
the requisite training and knowledge to offer an opinion as 
to medical diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and knowledge and require the special knowledge 
and experience of a trained medical professional).  

The Board is, therefore, precluded from assigning any 
probative value to the veteran's opinion regarding the 
claimed relationship between a current disease or disability 
and service.

Thus, based on all of the above, the Board finds that the 
current depression is not etiologically related to service.

Finally, because the preponderance of the evidence is clearly 
against the veteran's service connection claim, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b).  The claim, as such, must be denied.


ORDER

Service connection for depression is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


